Supreme Court of Kentucky
                                2019-SC-0288


ANTWOIN WILLIAMS                                                 APPELLANT


             ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.          HONORABLE ANGELA MCCORMICK BISIG, JUDGE
          NOS. 16-CR-001681; 16-CR-003365; AND 18-CR-002503



COMMONWEALTH OF KENTUCKY                                          APPELLEE



              ORDER DENYING PETITION FOR REHEARING


     The Petition for Rehearing, filed by the Appellant, of the Memorandum

Opinion of the Court, rendered May 28, 2020, is DENIED.

     All sitting. All concur.

     ENTERED: August 20, 2020.



                                     _______________________________________
                                     CHIEF JUSTICE